Citation Nr: 0926620	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  02-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder variously diagnosed as panic disorder, obsessive-
compulsive disorder, bipolar disorder, and AIDS-related 
dementia, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
nephropathy, currently evaluated at 60 percent disabling.

3.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated at 20 percent 
disabling.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an acute pancreatic attack.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1971.  

This case came before the Board of Veterans' Appeals (Board) 
initially on appeal from a February 2002 rating decision 
issued in March 2002 by the Houston, Texas Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for a psychiatric disability variously 
diagnosed as panic disorder, obsessive compulsive disorder, 
bipolar disorder, and AIDS-related dementia; and service 
connection for polyneuropathy as a result of exposure to 
herbicides.

The Veteran testified before the undersigned at a Travel 
Board hearing at San Antonio in September 2003.  A transcript 
of that hearing has been associated with the claims file.  

In June 2004, this case was remanded by the Board for 
additional notice and development.

In an April 2007 rating decision, the RO denied the Veteran's 
claim for increased ratings for service-connected nephropathy 
(rated at 60 percent disabling) and diabetes mellitus (rated 
at 20 percent disabling).  In a December 2007 rating 
decision, the RO denied entitlement to 38 U.S.C.A. § 1151 
compensation for an acute pancreatic attack.  A temporary 
claims folder recently received at the Board shows the 
Veteran submitted timely notices of disagreement (NODs) with 
both rating decisions.  A statement of the case (SOC) has not 
been issued with regard to these issues in accord with the 
decision in Manlincon v. West, 12 Vet. App. 238 (1999).  

Later, in an April 9, 2009 decision, the Appeals Management 
Center (AMC) granted service connection for polyneuropathy of 
both lower extremities, secondary to exposure to herbicides.  
This determination is considered a full grant of these issues 
on appeal.  In an April 23, 2009 letter to the Veteran, the 
RO noted that these issues were currently on appeal; however, 
the RO simply may not have been aware of the AMC's recent 
award action.  In a May 2009 response, the Veteran wrote that 
these issues were "being appealed."  The Board finds that 
clarification is needed from the Veteran to determine if he 
in fact intended this statement to serve as an NOD to the 
April 2009 decision and in what regard.  If so, an SOC should 
be issued.

The appeal again is REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action, on his part, is required.

As final preliminary matters, the Board notes that a March 
2009 VA examiner related the Veteran's hypertension to his 
service-connected diabetes mellitus.  Later, in a May 2009 
statement, the Veteran raised an informal claim for service 
connection for hypertension, to include as secondary to the 
service-connected diabetes mellitus.  The Veteran also 
indicated that he had previously filed a claim for aid and 
attendance, sometime on or about June 2008.  The Board has 
reviewed the entire record, including the recently received 
temporary claims folder, and has found no evidence of such a 
claim.  As such, the May 2009 statement is accepted as a new 
claim for aid and attendance.  It appears that neither issue 
has yet been adjudicated, therefore they are referred back to 
the RO for appropriate action.




REMAND

Psychiatric Disorder(s)

Unfortunately, the claims file reflects that a further remand 
of the claim for service connection for a psychiatric 
disorder, to include PTSD, is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim remaining on appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Board's June 2004 remand instructed the RO/AMC to review 
the claims file and ensure that all notification and 
development necessary to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) had been completed for the 
issues remaining on appeal.  In particular, the RO/AMC was to 
provide the Veteran with notice of the evidence and specific 
criteria necessary to substantiate a claim of service 
connection for PTSD.  This has not been accomplished.  

In this regard, the Board notes that, in a January 2005 
stressor statement, the Veteran alleged sexual abuse by a 
former roommate while stationed at Ft. Polk, Louisiana.  He 
stated that he was given his own room after the incident.  
The Veteran has not been provided with notice of the 
provisions that apply to cases involving service connection 
for PTSD based on allegations of personal or sexual assault.  
In Bradford v. Nicholson, 20 Vet. App. 200 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that 38 C.F.R. § 3.304(f)(3) provides "unequivocally" that 
"VA will not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault" without first 
providing the requisite notice.  The Court most recently 
emphasized that in claims of service connection for PTSD 
based on in-service personal assault pursuant to 38 C.F.R. § 
3.304(f), the VA has a heightened burden of VCAA 
notification.  See also Gallegos v. Peake, 22 Vet. App. 329 
(2008).  Therefore, a remand is required for the RO/AMC to 
provide the Veteran with a specific VCAA notice letter 
pertinent to PTSD claims based on in-service personal 
assault. 

In January 2008, the Veteran underwent a VA examination to 
determine the nature and etiology of any psychiatric disorder 
found on examination, to include PTSD.  The VA examiner 
provided diagnoses of bipolar disorder and PTSD.  He also 
opined that "[I]t is less likely than not that the bipolar 
disorder was not caused by the service but was likely 
aggravated or worsened by service."  He also stated "[T]he 
bipolar disorder was not caused by, but was more likely 
aggravated by his military service.]"  

These statements appear to suggest that the Veteran's bipolar 
disorder preexisted service.  Generally, unless a disease is 
noted on the service entrance examination report, a Veteran 
is presumed to be in sound condition upon entry unto active 
duty.  A preexisting injury or disease will be considered to 
have been aggravated by active service, where there is an 
increase in disability during such service, unless there is 
clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008); 
see 38 U.S.C.A. §§ 1111 (West 2002); Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

The Veteran's service treatment records, including his 
entrance examination report, are negative for a diagnosis of, 
or treatment for, a psychiatric disorder.  The first 
diagnosis of bipolar disorder was many years after service.  
The examiner did not provide any rationale or evidence to 
rebut the presumption of soundness or to support a finding 
that the Veteran's bipolar disorder preexisted service; 
therefore, an addendum opinion is needed.  

An addendum opinion is also required with regard to the 
examiner's findings related to a diagnosis of PTSD.  The PTSD 
diagnosis appears to have been based on clinical findings as 
well as the Veteran's account of several unverified in-
service stressors (allegations of sexual abuse by a former 
roommate, the death of a friend Capt. D., being exposed to 
several bombings, and generally being in situations in which 
he could have been easily killed).  The examiner also 
erroneously stated that the Veteran was involved in combat 
based on his service awards-all of which are non-combat 
awards.  

Although the examiner did note that the Veteran had 
experienced the death of his friend J.N.D. (an event that has 
been verified by U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the U.S. Armed Services 
Center for Unit Records Research (CURR)), this event was only 
mentioned anecdotally in the examiner's analysis.  The 
examination report contains no discussion of how the death of 
J.N.D. alone, supports a diagnosis of PTSD based upon the 
DSM-IV diagnostic criteria.  In short, since the VA examiner 
did not provide an opinion as to whether or not the Veteran 
has PTSD due to the single verified stressor, an addendum 
opinion also is needed in this regard.  

The Board also observes that the VA examiner indicated 
further neuropsychiatric tests were needed, particularly with 
regard to AIDS-related dementia.  It appears that he 
attempted to schedule the additional tests on at least three 
occasions.  To date, there is no indication that the 
additional testing was completed and there is no addendum to 
the January 2008 examination report in the record.  

The Board's June 2004 remand also instructed the RO/AMC to 
make a specific determination, based on the record, with 
respect to whether the Veteran was exposed to any in-service 
stressor(s), and if so, to identify the nature of the 
specific stressor(s); and address any credibility questions 
raised by the record.  This information was to be summarized 
in a report and added to the claims file before the Veteran 
was examined.  The requested report does not appear to have 
been created and included in the record, nor provided to the 
examiner.  This must be remedied on remand.

Finally, the RO/AMC was instructed to issue a supplemental 
statement of the case (SSOC) on any continued adverse 
decisions after notice and development had been completed.  
The SSOC was to include both the old and revised regulations 
applicable to a claim for service connection for PTSD.  The 
copy of the SSOC mailed to the Veteran in April 2009 did not 
include discussion of the PTSD disability and failed to 
include any mention of the regulations applicable to a claim 
for service connection for PTSD.  The Veteran should be 
provided an amended SSOC to correct these omissions.  

Manlincon Remand

As noted above, in April and December 2007 rating decisions, 
the RO denied the Veteran's claims for increased ratings for 
service-connected nephropathy and diabetes mellitus and for 
entitlement to 38 U.S.C.A. § 1151 compensation for an acute 
pancreatic attack.  In the month following each of the above 
denials, the Veteran submitted timely NODs with regard to 
both rating decisions, requesting Decision Review Officer 
(DRO) review.  In a written statement received in May 2009, 
the Veteran indicated that he still desired increased ratings 
for the nephropathy and diabetes mellitus disabilities.  By 
filing an NOD, the Veteran has initiated appellate review of 
these issues.  The next step in the appellate process is for 
the RO to issue to the Veteran an SOC.  See 38 C.F.R. § 19.29 
(2008); Manlincon, 12 Vet. App. at 240-41.  Consequently, 
these matters must be remanded to the RO for the issuance of 
an SOC.  The Board emphasizes, however, that to obtain 
appellate review of an issue not currently in appellate 
status; a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his 
representative an SOC addressing the 
issues of entitlement to increased 
ratings for service-connected nephropathy 
and diabetes mellitus and entitlement to 
38 U.S.C.A. § 1151 compensation for acute 
pancreatic attack.  Along with the SOC, 
the RO must furnish to the Veteran a VA 
Form 9 (Appeal to Board of Veterans' 
Appeals), and afford him the applicable 
time period for perfecting an appeal as 
to these issues.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of any of the matters 
identified above (entitlement to 
increased ratings for service-connected 
nephropathy and diabetes mellitus and 
entitlement to 38 U.S.C.A. § 1151 
compensation for acute pancreatic attack) 
may be obtained only if a timely appeal 
to the issue(s) is perfected.

2.  Furnish to the Veteran and his 
representative a corrective letter 
providing notification of the duties to 
notify and assist imposed by the VCAA.  
The notice should include the specific 
criteria necessary to substantiate a 
claim for service connection for PTSD 
(i.e., medical evidence diagnosing the 
condition in accordance with § 4.125(a) 
(DSM-IV); a link, established by medical 
evidence, between current PTSD symptoms 
and an in-service stressor, and (3) 
credible supporting evidence that the 
claimed in-service stressor occurred).  
In particular, the notice should address 
what is needed to substantiate PTSD based 
on allegations of personal or sexual 
assault in compliance with the decision 
in Gallegos, cited to above.  See also 38 
C.F.R. § 3.304(f) (2008).  Explain that 
an in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  

Ask the Veteran to provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159 
(2008).  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken. 

4.  Following completion of 1, 2 and 3 
above, prepare a report that includes a 
specific determination, based on the 
record, with respect to whether the 
Veteran was exposed to any in-service 
stressor, and if so, to identify the 
nature of the specific stressor(s).  If 
none was verified, the report will so 
state.  In rendering this determination, 
all applicable laws and regulations 
should be considered.  The VA should 
address any credibility questions raised 
by the record.  This report is then to be 
added to the claims file.  

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, 
provide the claims file for review to an 
appropriate examiner (preferably the 
examiner who conducted the January 2008 
VA psychiatric examination, if available) 
for an addendum opinion and for copies of 
reports of the follow-up tests mentioned 
in the January 2008 examination report 
(i.e., neuropsychiatric tests related to 
AIDS-related dementia).  The latter tests 
should be performed if they have not yet 
been done.  The examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any psychiatric 
disorder the Veteran has is the result of 
disease or injury incurred or aggravated 
during the Veteran's active duty.  

In rendering the requested opinion, the 
examiner should specifically address: (a) 
whether any psychiatric disorder (for 
example, bipolar disorder) clearly and 
unmistakably preexisted the Veteran's 
entrance into service; if so, (b) whether 
any such disability increased in severity 
in service; and, if so, (c) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of such psychiatric disorder).  
If aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  The examiner should also 
answer the following questions:

(a) Does the Veteran have a diagnosis of 
PTSD that is related to a verified 
stressor(s) during service?  The VA must 
specify for the examiner that he is only 
to consider the verified stressor(s) 
listed in its summary report in 
determining whether the Veteran has PTSD.  

The examiner should specify in his 
opinion the credible "stressor(s)" that 
caused the disorder.  The examiner should 
also comment explicitly upon whether 
there is a link between such a stressor 
and the current symptoms.

(b) Are there any medical findings 
showing that an alleged in-service 
personal assault actually occurred, and, 
if so, is it at least as likely as not (a 
50 percent or greater probability) that 
the in-service personal assault is 
medically related to the Veteran's 
diagnosed PTSD?

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason(s) why.

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim for 
service connection for a psychiatric 
disorder, to include PTSD, in light of 
all pertinent evidence and legal 
authority, including consideration of any 
additional information obtained as a 
result of this remand.  If any 
determination remains adverse, the 
Veteran and his representative should be 
furnished an SSOC and afforded an 
appropriate period of time within which 
to respond thereto.  The SSOC should 
include both the old and revised 
regulations applicable to a claim for 
service connection for PTSD.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

